DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims 1-7), and species 1a (aortic valve) in the reply filed on 12/22/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/20.
In addition, claim 3 is withdrawn for being drawn to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming “the base body comprising a circumferential arrangement of cells with a proximal end and a distal end to provide inflow and outflow sections when implanted”. First, it is unclear the circumferential arrangement of cells, or the base body has the proximal and distal end. Further, it is unclear how both the proximal and distal ends are providing both inflow and outflow sections. It is unclear whether one (i.e. proximal) end provides one section (i.e. the inflow), or whether they are both providing both as the claim is requiring. Further, it is unclear from the wording of the claim whether or not these inflow and outflow sections are present if the valve is not implanted, since the claim only indicates that they are present “when implanted”. Further, it is unclear what the base body is implanted into. 
Further, the claim is unclear for claiming the cells at the distal end are connected to “holding devices”. It is unclear whether or not these “holding devices” are actually a part of the claimed valve or whether these are separate devices. Further, it is unclear what a “holding device” is. The Examiner is unclear on what this might be. 
Claim 5 is indefinite for claiming “three holding devices are situated in the circumferential direction” when it is unclear whether this is referring back to the holding devices of claim 1, or whether these are three “new” holding devices. Further, there is improper antecedent basis for “the circumferential direction”.  The phrase “circumferential direction” is further unclear, since it isn’t clear what has the 
Claim 6 is further indefinite for referring to “the circumference” with improper antecedent basis, and further since it is unclear what has  the “circumference”. 
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuval et al. (US 20080071361 A1), hereinafter known as Tuval.
claim 1 Tuval discloses a medical valve implant comprising  medical heart valve (Figure 1 item 104) fastened to a base body (Figure 2b item 12),
the base body (self-expanding stent) comprising a circumferential arrangement of cells (Figure 2b) with a proximal end (Figure 1 (bottom)) and a distal end (Figure 1 (top)) to provide inflow and outflow sections when implanted,
wherein some of the cells at the distal end are connected to holding devices that cant inward (Figure 2a item 14; the holding devices cant both inward and then outward).
Regarding claim 2 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the medical valve is an aortic valve ([0044]).
Regarding claim 4 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the base body is a self-expanding stent ([0047]).
Regarding claim 5 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses three holding devices are situated in the circumferential direction (Figure 2a).
Regarding claim 6 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the three holding devices are distributed at 120-degree intervals around the circumference (Figure 2a).
Regarding claim 7 Tuval discloses the valve implant of claim 1 substantially as is claimed,


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/11/21